The record offers no support for defendant’s arguments that his Wade and Sandoval motions were improperly denied. Nor does the record provide any support for his argument that his conviction was contrary to the weight of the evidence. Defendant’s contention that Penal Law § 70.06 is facially unconstitutional has not been preserved for appellate review and is, in any event, meritless (People v Lemon, 62 NY2d 745). The sentence imposed was not excessive. Titone, J. P., Lazer, Niehoff and Rubin, JJ., concur.